1    HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
2    MEGAN HOPKINS, CA Bar #294141
     Assistant Federal Defender
3    Office of the Federal Defender
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
     Attorney for Defendant
6    ALECIA TRAPPS
7
8                               IN THE UNITED STATES DISTRICT COURT
9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                           Case No. 1:18-cr-00076-LJO-BAM
                                                                   1:18-cr-00075-LJO-BAM
12
                           Plaintiff,                     STIPULATION TO MODIFY BRIEFING
13                                                        SCHEDULE AND HEARING DATE AND
                                                          TO CONTINUE TRIAL DATE; ORDER
14       vs.
15    ALECIA TRAPPS et al,
16                         Defendant.
17
               IT IS HEREBY STIPULATED by and between the parties hereto through their
18
     respective counsel that the briefing schedule and hearing date currently set in Case No. 1:18-cr-
19
     00076-LJO-BAM and 1:18-cr-00075-LJO-BAM be modified as follows:
20
                      Defendant’s Motion shall be filed by May 31, 2019.
21
                      Oppositions shall be filed by June 21, 2019.
22
                      Defendant’s Reply shall be filed by July 5, 2019.
23
                      Hearing to be held on July 15, 2019, at 10:00 a.m.
24
               It is further stipulated that the trial currently scheduled to begin on September 24, 2019 at
25
     8:30 a.m. shall be continued to October 1, 2019 at 8:30 a.m. or such later date as the Court may be
26
     available.
27
               The requested continuance regarding the briefing schedule is with the intention of
28
     conserving time and resources for both parties and the court. The parties have been delayed in
1    reviewing discovery and conducting investigation as a result of the volume of discovery and the
2    manner in which discovery was organized by the law enforcement agencies involved. The
3    requested continuance of the trial date is to accommodate government counsel’s schedule.
4              The parties agree that the delay resulting from the continuance shall be excluded until July
5    15, 2019, in the interests of justice, including but not limited to, the need for the period of time set
6    forth herein for effective defense preparation, defense investigation, and plea negotiation purposes
7    pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv). The parties further agree
8    that the ends of justice served by taking this action outweigh the best interest of the public and the
9    defendants in a speedy trial.
10
                                                                    Respectfully submitted,
11
                                                                    McGREGOR W. SCOTT
12                                                                  United States Attorney
13   Dated: March 1, 2019                                     By: /s/ Melanie Alsworth
                                                                  MELANIE ALSWORTH
14                                                                LAUREL MONTOYA
15                                                                Assistant United States Attorneys
                                                                  Attorneys for Plaintiff
16
17                                                                  HEATHER E. WILLIAMS
                                                                    Federal Defender
18
19   Dated: March 1, 2019                                    By:    /s/ Megan Hopkins
                                                                    MEGAN HOPKINS
20                                                                  Assistant Federal Defender
                                                                    Attorney for Defendant
21                                                                  ALECIA TRAPPS

22   Dated: March 1, 2019                                           /s/ Kirk McAllister
                                                                    Attorney for Joseph Vasquez, Jr.
23
     Dated: March 1, 2019                                           /s/ Richard Oberto
24                                                                  Attorney for Ernest Westley
25   Dated: March 1, 2019                                           /s/ Jeffrey Hammerschmidt
                                                                    Attorney for Carmen Conejo
26
     Dated: March 1, 2019                                           /s/ Harry Drandell
27                                                                  Attorney for Eric Hernandez
28
     Dated: March 1, 2019                                           /s/ Amanda K. Moran
                                                                    Attorney for Sheena Taylor
      Trapps - Stipulation to Modify Briefing           2
               Schedule and Trial Date
1
     Dated: March 1, 2019                                            /s/ Mark Coleman
2                                                                    Attorney for Jimmy Brantley
3    Dated: March 1, 2019                                            /s/ Virna Santos
                                                                     Attorney for Roberto Arellano
4
5
6
7
8                                                   ORDER
9              The Court hereby grants the parties’ request to modify the briefing schedule in the above-
10   captioned matter as set forth in the above Stipulation. It is further ordered that the trial is continued
11   to October 1, 2019 at 8:30 a.m.
12
     IT IS SO ORDERED.
13
14       Dated:         March 1, 2019                         /s/ Lawrence J. O’Neill _____
                                                     UNITED STATES CHIEF DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      Trapps - Stipulation to Modify Briefing           3
               Schedule and Trial Date
